 Case: 4:19-cr-00960-AGF Doc. #: 61 Filed: 08/04/20 Page: 1 of 2 PageID #: 213




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                      Plaintiff,                     )
                                                     )
                              vs.                    ) Case No. 4:19CR-00960 AGF-NAB
                                                     )
HAMMED AKANDE,                                       )
                                                     )
                      Defendant.                     )


           DEFENDANT’S MOTION TO CONTINUE SENTENCING

       COMES NOW, Defendant, Hammed Akande, by and through his attorney, Steven
E. Sokolik, and requests that this matter be continued for Sentencing as Defendant
requests an in person sentencing hearing and does not want a video sentencing hearing.



                                                             Respectfully submitted,


                                                               /S STEVEN E. SOKOLIK
                                                             Steven E. Sokolik, 46134MO
                                                             Attorney for Defendant
                                                             7700 Bonhomme ave, Ste. 350
                                                             Clayton, Missouri 63105
                                                             (314) 795-3479 fax 727-8529


                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing was filed
electronically this 4th day of August 2020, with the Clerk of the Court to be served by operation
of the Court’s electronic filing system upon all interested parties.


                                                             /S STEVEN E. SOKOLIK
                                                             Steven Sokolik, 46134MO
                                                             Attorney for Defendant
Case: 4:19-cr-00960-AGF Doc. #: 61 Filed: 08/04/20 Page: 2 of 2 PageID #: 214
